                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       WORLD AG ASSOCIATES, LLC,                        Case No. 20-cv-05397-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13              v.
                                                                                            Re: ECF No. 39
                                  14       OLIGO BASICS USA, LLC, et al.,
                                  15                    Defendants.

                                  16

                                  17        This is a contract dispute about a License Agreement whereby the plaintiff, World Ag, became

                                  18   the exclusive licensee and distributor of the defendants’ product in a limited Territory for 20 years.

                                  19   In 2020, the defendants terminated the License Agreement on the ground that the plaintiff did not

                                  20   use commercially reasonable efforts to make sales. The parties dispute whether the defendants

                                  21   should be compelled to produce information related to sales, financial projections, and any license

                                  22   distribution and/or marketing agreements concerning sales or use of the product in countries

                                  23   outside the relevant Territory.1 The court can decide the dispute without oral argument. N.D. Cal.

                                  24   Civ. L. R. 7-1(b).

                                  25

                                  26
                                  27
                                       1
                                        Discovery Letter – ECF No. 39. Citations refer to material in the Electronic Case File (ECF);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-05397-LB
                                   1         The plaintiff contends that information from other territories is relevant to their damages

                                   2   calculations, may show whether the defendants breached the License Agreement by making

                                   3   “indirect sales” outside the Territory, and is relevant to what “commercially reasonable efforts”

                                   4   are in other territories. The plaintiff asks the court to order the defendants to withdraw their

                                   5   relevance objections entirely and produce all non-privileged documents and information related to

                                   6   sales, projections, licenses, and distribution agreements, regardless of whether that information

                                   7   relates to matters outside the Territory.2

                                   8         The defendants contend that the plaintiff’s requests are irrelevant, overbroad, and would

                                   9   require them to produce every document and correspondence created by the defendants since at

                                  10   least 2015. They maintain that the plaintiff has been unwilling to compromise on any of its

                                  11   requests, despite the fact that the defendants have already produced over 15,000 documents

                                  12   covering every document relevant to the contractual relationship between the parties and/or sales
Northern District of California
 United States District Court




                                  13   of the product inside the relevant Territory. The defendants suggest producing documents

                                  14   sufficient to show all international sales of the product and the documents sufficient to show the

                                  15   distribution/licensing agreements for any international sales of the product since 2015.3

                                  16         The court adopts the defendants’ proposal, which is very reasonable in light of the limited

                                  17   scope of the License Agreement. The defendants must produce documents that show all

                                  18   international sales of the product and the distribution/licensing agreements for any international

                                  19   sales of the product since 2015.

                                  20

                                  21         IT IS SO ORDERED.

                                  22         Dated: June 18, 2021

                                  23                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27   2
                                           Id. at 2–3, 5.
                                  28   3
                                           Id. at 3–5.

                                       ORDER – No. 20-cv-05397-LB                          2
